DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Remarks filed 05/31/2022.
Claims 1, 5, 8-15, 17, and 18 are pending.
Response to Arguments
Applicant’s arguments, see page 8, filed 05/31/2022, with respect to the objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 8, filed 05/31/2022, with respect to the objection of claim 4 have been fully considered and are persuasive. The objection of claim 4 has been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 05/31/2022, with respect to the rejection of claims 5-6 under 35 U.S.C. 112(a) and claims 5-7 and 12 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Claims 6 and 7 have been cancelled. Therefore, the rejection of claims 5-6 under 35 U.S.C. 112(a) and claims 5-7 and 12 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pages 10-11, filed 05/31/2022, with respect to the rejection of claims 1, 2, 7-11, 13, and 15-18 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive. Claims 2-4, 6-7, and 16 have been cancelled. Independent claim 1 has been amended to include limitations from claims 2 and 3. Specifically, independent claim 1 now recites “using a multi-dimensional information collection module, wherein the body parameter information comprises acceleration information of the target object, and the multi- dimensional information collection module comprises a camera configured to collect the facial image and an accelerometer configured to collect the acceleration information” and “presenting the emotional state of the target object by using a display, wherein recognizing an expression of the target object according to the facial image comprises: applying a deep convolutional neural network algorithm to the facial image to obtain an emotion recognition feature vector; and applying a Support Vector Machine (SVM) algorithm to the obtained emotion recognition feature vector to determine the expression of the target object”. Applicant argues that Xu does not teach the emotion prediction using a deep convolutional neural network algorithm in combination with a support vector machine algorithm, and further does not teach determining an emotional state of a user based on the acceleration information. Examiner agrees. Therefore, the rejection has been withdrawn.  
Regarding the rejection of claim 18 under 35 U.S.C. 101 for the recitation of a “computer readable storage medium”, applicant has amended claim 18 to recite a “non-transitory computer readable storage medium”, which overcomes the rejection. 
Applicant's arguments filed 05/31/2022 regarding the rejection of claims 1-18 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Rejection of claims 1-18 under 35 U.S.C. 101
Claims 2-4, 6-7, and 16 have been cancelled. Independent claim 1 has been amended to recite “using a multi-dimensional information collection module, wherein the body parameter information comprises acceleration information of the target object, and the multi- dimensional information collection module comprises a camera configured to collect the facial image and an accelerometer configured to collect the acceleration information” and “presenting the emotional state of the target object by using a display, wherein recognizing an expression of the target object according to the facial image comprises: applying a deep convolutional neural network algorithm to the facial image to obtain an emotion recognition feature vector; and applying a Support Vector Machine (SVM) algorithm to the obtained emotion recognition feature vector to determine the expression of the target object”. Applicant argues (see pages 9-10 of remarks) that these amendments integrate the abstract idea into a practical application. Examiner respectfully disagrees. 
As recited, the claims are directed towards a method for determining an emotional state of a target object. The limitation of determining an emotional state of a target object is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic sensors (e.g. camera and accelerometer) and a display. For example, determining an emotional state in the context of this claim encompasses a person observing another person and determining their emotional state based on their facial expression and body language. The added limitation of using specific machine learning algorithms (e.g. a deep convolutional neural network and a support vector machine algorithm) to recognize facial expression can simply be a generic computer program performing this limitation. The additional element of an emotional analysis device (as claimed in claim 15) only requires a processor and memory, which are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of receiving, manipulating, and storing data). Therefore, the rejection of claims 1, 5, 8-15, 17, and 18 under 35 U.S.C. 101 is maintained. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 8-15, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for determining an emotional state of a target object. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis. 

Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 is directed towards a method, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claim 1 recites a method for determining an emotional state of a target object. The limitation of determining an emotional state of a target object, as drafted in claims 1, 5, 8-15, 17, and 18, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic sensors (e.g. camera and accelerometer) and a display. For example, determining an emotional state in the context of this claim encompasses a person observing another person and determining their emotional state based on their facial expression and body language. The added limitation of using specific machine learning algorithms (e.g. a deep convolutional neural network and a support vector machine algorithm) to recognize facial expression can simply be a generic computer program performing this limitation. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, the added limitation of using machine learning is simply an application of mathematical concepts, and therefore falls within the “Mathematical Concepts” grouping of abstract ideas. See MPEP 2106.04(a)(2)(I)(C). Accordingly, the claims recite an abstract idea. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional element of an emotion analysis device including a processor and memory are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of receiving, manipulating, and storing data) such that they amount to no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(a)(2)(III)(C). 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a device with a processor and memory amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
While there are no prior art rejections for claims 1, 5, 8-15, 17, and 18, they are not indicated as allowable due to the rejection under 35 U.S.C. 101. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792               
                                                                                                                                                                                         /MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792